On Petition for Rehearing.
REED, District Judge.
The complainant (appellee) has filed a petition for rehearing in which it is alleged, among other things, that in the opinion upon the question of the infringement of the Robinson & Green patent, No. 708,496, the court lias wholly misapprehended the defendant’s structure, which it is claimed infringes that of the patent, and states as a fact that “the battery and all other means for actuating the gong (in the defendant’s system) are located upon the outer wall of the vault,” and that the ultimate conclusion of the opinion upon the question of infringement rests wholly upon this alleged mistake of fact. The statement of the opinion of which complaint is made, standing alone, may be misleading as to the construction of the defendant’s system in respect to the location of some of the devices therein referred to. But this does not affect in the least the conclusion reached upon the question of infringement, for it was only the location of the immediate mechanism for closing the electric circuit, viz., the circuit-closing devices, the manner of their construction, their mode of operation, and the omission from defendant’s system *926of the insulating sleeve, 2, of the patent, that it was held relieved defendant’s system from infringing that of the complainant. The location of the battery, and of the mechanisms other than the “circuit-closers,” is, therefore,, quite immaterial, and the statement that they are upon the outer wall of the vault and under the protection of the shield only may be eliminated from the opinion without disturbing in the least the conclusion upon the question of infringement. This will appear upon a moment’s consideration of the patent, and the conclusion of the opinion respecting the infringement. In the specification forming a part of the patent in suit it is said, after describing the mechanisms, that:
“A circuit may be closed through the automatic circuit-closer in any one of three ways: First, by any suitable circuit-closing devices placed between conductors 27 and 28, such, for instance, as a circuit-closing device arranged upon the vault or safe door, and adapted to be closed by the opening of said door or the withdrawal of the bolts on the door; second, by any outward movement of the shield and tube, 8, thus bringing the washer, 9, into contact with the sleeve or collar, 32; third, by any metallic instrument inserted through an opening in the shield, 5, and brought in contact with the metallic gong-frame.”
The claims of the patent involved in this appeal are only those which relate to the second method of closing the circuit, viz., by bringing into contact the washer, 9, and the collar, 12, both of which are arranged upon the end of the tube, 8, within the vault; and the only question for determination, admitting these' claims to be patentable, is: Are they infringed by the defendant’s “circuit-closing” devices? That the position within the vault of the circuit-closers of the complainant’s system is considered by it and its counsel an essential element of its combination appears from the brief of the latter. It is there said:
“An essential feature of tbis gong-protected device is the shield which incloses the gong and is itself supported by a bolt extended through the wall of the vault and provided upon its end icithin the vault with' circuit-closing devices (the washer, 9, and sleeve, 32). * * * It [the Robinson & Green patent] is not perhaps to be'considered as a strictly pioneer patent, * * * in the sense that it is the first to provide an electric burglar alarm. * * * It is, however, a strictly pioneer patent providing a gong upon the outer wall of the vault connected to circuit-closers within the vault, and with a shield arranged over and inclosing the gong and adapted to operate the circuit-closers within the vault, if attempt be made to move the shield. * * * ”
The obvious purpose of placing the caeuit-closers within the vault is to put them under its shelter, and such location is a material element in the combination of the patent; and circuit-closers not so protected, and constructed to operate in substantially the same manner as those of the patent, are in our opinion a material departure from the combination of the complainant’s system. In the defendant’s system the circuit-closers are on the outer wall of the vault under the protection of its shield only; but the battery and some of the mechanisms, other than the circuit-closers are, or may be, within the vault, and it was inadvertently stated in the opinion that they tvere all upon the outer wall of the vault. This statement, 'though quite immaterial, as it relates to the location of the devices other than *927the “circuit-closers,” may be misleading as to the construction of those parts of the defendant’s system. The opinion as it relates to the question of infringement will therefore be modified by striking therefrom the part near its center beginning with the words, “In this combination,” and extending to the word “True,” and substituting therefor the following:
“In this combination the insulating-sleeve or bushing, 2, the plate, and the location within the vault of the circuit-closers of the patent (the washer. !>, and collar, 12) are essential elements. In the defendant’s system the ‘circuit-closers’ are located upon the outer wall of the vault, and protected by the shields which cover them, hut where they may he more easily interfered with and the system crippled than if they were located within the vault. It omits entirely the insulating-sleeve, 2, of the patent, and substitutes nothing therefor; in fact such a sleeve is not an essential element of its system.’’
It is not denied that the insulating-sleeve or bushing, 2, of the patent, is wholly omitted from the defendant’s system, hut the petition for rehearing says:
“That the insulated wires from the battery and drop to the gong are shown in this sketch (a sketch of defendant’s system) for convenience, as running directly through the wall of the vault, hut they do, as a matter of fact, run through the tubular bolt; the insulation of the wires being exactly the electrical equivalent of Ihe insulation of the sleeve, 2, of the patent.”
We are unable to agree with this contention of counsel. In Fay v. Cordesman, 109 U. S. 408, 420, 3 Sup. Ct. 236, 244, 27 L. Ed. 979, the Supreme Court states the rule as to infringements of patents for a combination as follows:
“In such a claim, If the patentee specifies any element as entering into the combination, either directly by the language of the claim, or by such a reference to the descriptive part of the specification as carries such element into the claim, he makes such element material to the combination, and the court cannot declare it to be immaterial. It is his province to make his own claim and his privilege to restrict it. , If it bo a claim to a combination, and be restricted to specified elements, all must be regarded as material, leaving open only the question whether an omitted part is supplied by an equivalent device or instrumentality.”
And in Eames v. Godfrey, 1 Wall. 78-79, 17 L. Ed. 547, that court also said:
“The end in view is proposed to be accomplished by the union of all, arranged and combined together in the manner described. The use of any two of these parts only, or of two combined with a third, which is substantially different in form or in the manner of its arrangement and connection with the others, is therefore not the thing patented. It is not the same combination, if it substantially differs from it in any of its parts.”
In the Robinspn & Green patent the insulating-sleeve or bushing, 2, the plate, 3, and the location zvithin ihe vault of its “circuit-closcrs” (the washer, 9, and the collar, 12) are specified as material elements of the combination in that patent. We are not at liberty, therefore, to declare them to he immaterial, and are of the opinion that the insulation of the wires of the defendant’s system is not the mechanical equivalent of the insulating-sleeve or bushing, 2, of the patent.
Upon the other points urged in the petition for rehearing we are content with the opinion as it is.
*928The opinion upon the question of infringement of the Robinson & Green patent is modified as hereinbefore indicated, and the petition for rehearing denied.